Summary of the Interview
The proposed amendments to claims 1 and 22 were discussed (see attachment). No formal agreement on whether the amendments overcome the previous § 103 rejections was reached. Examiner indicated that the amendments possibly overcome the previous § 103 rejections of claims 1 and 22 relying on the combination of Bisbee ‘248 (U.S. 7,743,248) and Bisbee ‘096 (U.S. 6,237,096), however, further consideration of the merits and an updated prior art search would be required. 
Applicant’s written response to the Nov 2021 Non-Final Rejection is forthcoming.

	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Colin LaRose whose telephone number is 571-272-7423.  
 	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Andrew J. Fischer can be reached at 571-272-6779.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
  	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Conferees:

/Ovidio Escalante/
Primary Examiner
	
/HBP/